Citation Nr: 9931919	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for an acquired psychiatric disorder, diagnosed as 
schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
October 1967.

The instant appeal arose from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, Puerto Rico, which denied a claim for 
service connection for PTSD and also denied a claim to reopen 
a claim for service connection for schizophrenia.


FINDING OF FACT

A December 1997 private examination report prepared by a 
psychiatrist who has been treating the veteran since 1980 
indicates a diagnosis of PTSD and implies that PTSD is 
related to the veteran's reported in-service stressors.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Based on the facts of this case, the Board finds that the 
appellant satisfied his initial burden of submitting a well-
grounded PTSD claim because he has submitted medical evidence 
of a current disability; lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability.

The veteran contends that he has PTSD as a result of severe 
stressors he experienced in service.  A private examination 
report, dated in December 1997, reflects a diagnosis of PTSD 
and implies that PTSD is related to the veteran's reported 
in-service stressors.  Under these circumstances, the Board 
finds that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Cohen v. Brown, 10 Vet. App. 128, 136-
37 (1997); Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  
Consequently, VA has a duty to assist the veteran in 
developing the facts pertinent to the claim.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Schizophrenia

The appellant contends, in substance, that his currently 
diagnosed schizophrenia should be service-connected because 
his psychiatric difficulties began in service.  

In December 1997 correspondence from the veteran's wife 
(prior to the April 1998 rating decision which restored the 
veteran's competency for VA purposes) included the statement 
"[m]y doctor is willing and hereby state it for your 
consideration to testify in hearing that I hereby request 
respectfully."

The Board notes that a determination regarding whether new 
and material evidence has been presented will be deferred as 
the sole purpose for remanding this issue is to correct a 
failure to provide a requested hearing, a due process defect.

PTSD

A grant of service connection for PTSD "requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor."  38 C.F.R. § 3.304(f) (1999).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding the claimed 
stressors is accepted as conclusive as to their actual 
existence absent clear and convincing evidence to the 
contrary.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1999); West 
v. Brown, 7 Vet. App. 70, 76 (1994).

As noted above, the veteran has been diagnosed with PTSD.  It 
appears, however, that the private examiner who rendered this 
diagnosis relied only upon the veteran's own uncorroborated 
account of what he experienced in service in arriving at his 
conclusions.  The record contains no evidence, independent of 
the veteran's own statements, that he was engaged in combat.  
Moreover, the file shows no information from the United 
States Army & Joint Services Environmental Support Group 
(ESG) (now referred to as the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)), or other corroboration 
of stressors.

Under the circumstances here presented, the Board finds that 
the duty to assist has not been completely fulfilled because 
the avenues available for corroborating the veteran's claim 
have not been fully explored.  First, in order to provide 
further research concerning specific combat incidents and 
casualties, the veteran's service administrative records 
should be associated with the claims folder.  Second, the RO 
should ask the veteran to provide more information relating 
to the claimed stressors.  In particular, to veteran is 
requested to provide the most specific date possible, type 
and location of the incident, numbers and full names of 
casualties, unit designations to the company level, and other 
units involved.  Third, the RO should ask USASCRUR to conduct 
research to determine whether the claimed stressors could be 
verified. 

On remand, the RO should ask the veteran for further 
information relating to the claimed stressors, should forward 
copies of his personnel records and the information he has 
provided to the USASCRUR for verification of the reported 
stressors, and should have him examined by a psychologist and 
a psychiatrist to determine whether he has PTSD which can be 
attributed to service.  38 C.F.R. § 19.9 (1999).

In addition, the Board notes that an April 1975 letter from 
Dr. J. Lastra Aracil indicated that the veteran had been 
treated in his office for psychiatric problems since November 
29, 1967.  Dr. Lastra Aracil indicated that there was a card 
for office procedures which pertained to the veteran's 
treatment.  Such a record may be of significant probative 
value in determining whether service connection is warranted.

Also, the veteran has stated that since 1975 he has received 
Social Security Administration (SSA) disability benefits for 
his psychiatric problems.  Records pertaining to the award of 
such benefits by the SSA have not been associated with the 
record certified for appellate review.  Such records may be 
of significant probative value in determining whether service 
connection is warranted.  The Court held in Lind v. Principi, 
3 Vet. App. 493, 494 (1992), that the VA should attempt to 
obtain records from other federal agencies, including the 
SSA, when the VA has notice of the existence of such records.  
See also Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the appellant disability 
benefits.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  After clarifying (a) the type of 
hearing the veteran's wife was requesting 
in December 1997; and (b) whether the 
veteran still desires a hearing, the RO 
should schedule the appellant for a 
hearing, if he still desires one.  The RO 
should contact the appellant at his last 
known address of record and through his 
representative and provide notice of the 
hearing.  

2.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with an award of disability benefits to 
the appellant.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

3.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for PTSD that has not already been made 
part of the record, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  In particular, the RO is 
requested to develop the card for office 
procedures indicating treatment since 
November 29, 1967, by Dr. J. Lastra 
Aracil, Condominio Crystal House, Ave. de 
Diego 368, Rio Piedras, P.R.  00923.  Any 
additional materials received should be 
associated with the claims folder.

4.  The RO should again contact the 
National Personnel Records Center (NPRC) 
and request the NPRC to furnish 
information from the appellant's 
personnel records, including a certified 
copy of the DA Form 20, copies of 
assignment orders, etc., with information 
as to duty stations and geographic 
locations.  The materials obtained should 
be associated with the claims folder.

5.  The veteran should be contacted, 
through his representative, and asked to 
provide as much additional detail as 
possible regarding each of his claimed 
PTSD stressors, including dates, times, 
locations, units of assignment, names of 
others who were involved, and the 
specifics of each event experienced.  He 
should be notified that it would be 
helpful for him to obtain corroborating 
statements from other servicemen who 
witnessed the claimed events. 

6.  The RO should send the information 
received from the NPRC and the 
information provided by the veteran to 
the USASCRUR for verification of the 
reported stressors.  The USASCRUR should 
be asked to say whether any additional 
information is required of the veteran to 
conduct its research and, if so, he 
should be asked to provide the additional 
information.

7.  The RO should have the veteran 
examined by a psychologist.  The 
psychologist should examine the veteran 
and conduct psychological testing, with 
appropriate subscales, to determine 
whether the veteran has PTSD.  In so 
doing, the examiner should consider and 
apply the PTSD diagnostic provisions of 
DSM-III, DSM-III-R, and DSM-IV, whichever 
are most favorable to the veteran.

8.  After the above development has been 
completed, the RO should have the veteran 
examined by a psychiatrist.  The 
psychiatrist should be asked to review 
the claims folder, a copy of this remand, 
and the results of psychological testing, 
and to examine the veteran and provide an 
opinion as to whether the veteran has 
symptomatology which meets the diagnostic 
criteria for PTSD.  Consideration should 
be given to any evidence which supports 
the veteran's claims of in-service 
stressors, or the lack thereof.  The 
examiner should review the summary of 
claimed stressors set forth in this 
remand, as well as any additional 
information that has since been provided 
by the veteran, and should render an 
opinion, with respect to each alleged 
stressor, as to whether the stressor is 
of such nature and severity so as to 
reasonably result in PTSD. In so doing, 
the examiner should discuss the relevant 
diagnostic provisions of DSM-III, DSM-
III-R and DSM IV, applying those criteria 
which are most favorable to the veteran 
in each instance.

9.  The RO should thereafter take 
adjudicatory action on the veteran's 
claims of entitlement to service 
connection for PTSD and new and material 
evidence for schizophrenia.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SSOC was issued.  
38 C.F.R. §§ 19.29, 19.31 (1999).

After the foregoing development has been completed, the 
claims folder shall be returned to the Board for further 
appellate review.  No action is required by the appellant 
until he receives further notice.  The purpose of this remand 
is to comply with the governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  Further 
adjudication of the issues on appeal will be postponed until 
the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 



